Citation Nr: 0216609	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  02-03 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (the RO).  

Procedural history

The veteran had active service from January 1962 to December 
1963. 

The veteran's claim for service connection for bilateral 
hearing loss was received by the RO in December 2000.  His 
claim for service connection for a bilateral eye disorder was 
received in January 2001.  In an August 2001 rating decision, 
the RO denied both claims.  The veteran disagreed with the 
August 2001 rating decision and initiated this appeal.  

The veteran elected to have his claims reviewed by the 
Decision Review Officer in December 2001.  Following this 
review, the veteran's claims remained denied, and he was so 
notified in a February 2002 Decision Review Officer decision.  
The veteran then timely submitted his substantive appeal (VA 
Form 9) in April 2002.  

The veteran was notified on June 4, 2002 that his appeal was 
being transferred to the Board and that he had 90 days from 
that date, or until the date of the Board decision, whichever 
came first, to submit additional evidence.  On October 3, 
2002, over 90 days after June 4, 2002, the Board received 
additional evidence in the form of a medical opinion from Dr. 
F.E.O dated in September 2002.  

Under 38 C.F.R. § 20.1304(b), if good cause is not shown, 
additional evidence which is not submitted in a timely manner 
after an appeal has been certified to the Board will be 
referred to the agency of original jurisdiction upon 
completion of the Board's action on the pending appeal, 
without action by the Board concerning the additional 
evidence.  There is no indication from the record that the 
veteran attempted to show good cause for the delay.  
Therefore, the September 2002 opinion of Dr. F.E.O. will not 
be considered by the Board in this decision.  Rather, 
pursuant to the regulation this evidence is referred to the 
RO for consideration.
See also 38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002). 

FINDINGS OF FACT

1.  Competent medical evidence does not reveal that the 
veteran's claimed bilateral hearing loss is causally related 
to his military service or any incident thereof.

2.  Competent medical evidence does not reveal that the 
veteran's claimed bilateral eye disorder is causally related 
to his military service or any incident thereof.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2002).

2.  A bilateral eye disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and for a bilateral eye disorder. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

In December 2000, the RO sent the veteran a letter notifying 
him of evidence it had already requested on his behalf in 
regard to his claim for bilateral hearing loss.  In May 2001, 
it sent a similar letter in regard to the claim for a 
bilateral eye disorder.  These letters explained the kind of 
evidence necessary to substantiate the veteran's claims, 
notifying him that he was responsible for submitting evidence 
to show that he had a current disability, that he was injured 
in service, that he was treated after service and that the 
in-service injuries are related to the current disabilities.  
The RO also notified the veteran that it would assist him in 
obtaining evidence not already in his possession. 

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims, by the August 2001 
rating decision, by the December 2001 statement of the case 
(SOC), and by the February 2002 supplemental statement of the 
case (SSOC).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran identified treatment records from 
the Sioux Falls VA Medical Center.  The RO requested and 
obtained these records.  In April 2001, the RO requested and 
obtained the veteran's service medical records.  The veteran 
identified and submitted private medical records from Dr. K.  
The veteran was afforded a VA examination in January 2002.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  
Indeed, in June 2001, the veteran sent a statement saying 
that he had submitted all the private medical evidence that 
he wanted the RO to consider.  [As noted in the Introduction, 
the veteran through his accredited representative submitted a 
medical statement dated September 17, 2002 from F.E.O., M.D.  
Such submission was untimely and will not be considered by 
the Board.  See 38 C.F.R. § 20.1304 (2002).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; but he indicated in his April 2002 Form 9 
that he did not want a BVA hearing, and he never requested a 
hearing before the RO.  The veteran submitted evidence in 
June 2000 and July 2002; he has submitted numerous statements 
and his representative has submitted written argument in his 
behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. 1110 (West Supp. 2002).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).

Continuity of symptomatology

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2001). In order to 
show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 38 
C.F.R. § 3.303(b). When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. 38 
C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Service connection -- hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2002).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, supra.

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1132, 1133 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Congenital or developmental abnormalities

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2002); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996) and cases cited therein.

Standard of review

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Entitlement to service connection for bilateral hearing 
loss.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that bilateral hearing loss was not incurred in 
active military service.

As an initial matter, the Board notes that Hickson element 
(1) has been satisfied.  There is of record a recent 
diagnosis of mild to severe sensorineural hearing loss in the 
right ear and normal to severe hearing loss in the left.  
Puretone thresholds were recorded in the January 2002 VA 
examination as follows:

	500 Hz	1000 Hz	2000 Hz	3000 Hz	4000 Hz	Avg.
Left	20dB		25dB		25dB		70dB		75dB		49dB
Right	30dB		25dB		30dB		70dB		75dB	
	50dB

Speech recognition scores were 92 for the left ear and 98 for 
the right.

These scores qualify as bilateral hearing impairment for VA 
rating purposes.  See 38 C.F.R. § 3.385 (2002).

For reasons explained immediately below, the Board finds that 
Hickson elements (2) and (3) are not satisfied, and 
accordingly, the veteran's claim fails.

As to Hickson element (2), in-service incurence of disease or 
injury, it appears from the veteran's DD Form 214 that he 
served in an artillery unit; he was assigned to the 
headquarters battery as a medical specialist.  The evidence 
does not indicate that he served in combat. 

The veteran's service medical records reveal no indication of 
any problem with his ears or  hearing during service.  There 
is no evidence that the veteran was treated for head injuries 
or hearing-related complaints.  

There is of record a private treatment record dated March 
1962, while the veteran was on active duty, from a civilian 
physician in South Dakota, E.F.K, M.D.  The veteran, who was 
on leave, complained of severe headache, an ear infection and 
eye swelling, due to sleeping outdoors in a snowstorm.  The 
veteran was referred to a specialist at Ft. Carson, where he 
was stationed.  The veteran was seen at an ear, nose and 
throat clinic at Ft. Carson in March 1962 and was diagnosed 
with conjunctivitis and squamous blepharitis.  No ear 
disorder or hearing problem was identified.  

The veteran's separation physical examination shows hearing 
within normal limits, recorded as follows:

	500 Hz	1000 Hz	2000 Hz	4000 Hz
Left	0dB		0dB		0dB		5dB	
Right	0dB		0dB		0dB		5dB	

The Board notes that the veteran completed two copies of his 
report of medical history at separation; on one he reported 
ear, nose or throat trouble and on the other copy he reported 
no ear, nose or throat trouble.  However, in the physician's 
summary, there is a notation of sinus problems, which appears 
to account for this entry.  Nothing is noted in the 
physician's summary with regard to hearing loss, and the 
veteran did not refer to hearing problems at any time during 
service.

Following service, the record contains evidence of complaints 
and treatment for various ailments; however, the record is 
silent for complaint or treatment of hearing problems until 
March 2000, 37 years after separation from service.  

Based on this record, the Board concludes that in-service 
disease or injury has not been demonstrated and Hickson 
element (2) has not been met.  There is no evidence of 
hearing problems in service or within the one year 
presumptive period after service.    

With respect to Hickson element (3), medical nexus evidence, 
the primary evidence in the veteran's favor consists of a 
June 2002 evaluation from Dr. P.L.S.  Dr. S. noted a history 
of noise exposure reported by the veteran, both in military 
service and during his post-service career in farming.  Dr. 
S. diagnosed mild to severe hearing loss bilaterally.  At the 
end of her report, Dr. S. included a notation that the 
veteran's hearing loss appeared to be, as likely as not, 
military related.  She did not elaborate on her reasoning for 
this conclusion and it does not appear that she had the 
veteran's claims file for review of his medical records.  

In January 2002, the veteran was seen for a VA examination.  
As noted above, the examiner diagnosed mild to severe 
sensorineural hearing loss.  The examiner reported the 
veteran's history of serving as a medic in the military and 
being exposed to noise at the firing range.  He also reported 
occupational noise exposure as a farmer all his life and 
recreational noise exposure from occasional hunting.  The 
veteran stated that he used hearing protection while farming.  
He also reported a history of chronic ear infections and 
sinus problems that caused ear pain and pressure.  The 
examiner reviewed the veteran's claims file, including his 
service medical records, and stated that the veteran's 
hearing loss was less than likely due to military noise 
exposure based on the fact that the separation audiogram 
showed normal hearing.  

The nexus question presented here is essentially medical in 
nature. The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, 
the record on appeal contains medical opinions that have been 
submitted by the veteran or obtained by the RO.  Clearly, 
there is a conflict in the medical evidence regarding the 
etiology of the veteran's hearing loss, specifically whether 
the veteran's military service is implicated.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based 
on the medical expert's personal examination of the 
patient, 
the physician's knowledge and skill in analyzing 
the data, 
and the medical conclusion that the physician 
reaches. . . . 
As is true with any piece of evidence, the 
credibility and 
weight to be attached to these opinions [are] 
within the 
province of the adjudicators . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).
  
In this case, the Board finds the opinion of the January 2002 
VA examiner more probative than that of Dr. P.L.S.  First, 
Dr. P.L.S. did not elaborate in any detail on the basis for 
her opinion.  She stated her opinion in terms that could be 
interpreted as equivocal or speculative, finding that his 
hearing loss "appears to be, as likely as not, military 
related."  Without further elaboration from the examiner, 
the Board has no basis on which to find this apparent leap in 
reasoning more than simple speculation.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 465 (1996) [an opinion that is based 
on speculation is not probative of a nexus].  The Board 
observes in passing that Dr. S. did not account for the role 
played by occupational or recreational noise exposure after 
service, and why she did not find these to be sources of the 
veteran's current hearing loss.  Nor did she explain the 37 
year lapse between separation from service and the initial 
report of hearing loss.

On the other hand, the VA examiner did not use equivocal 
terms, stating that the veteran's hearing loss "is less than 
likely due to military noise exposure."  Further, he 
described the underpinning of his opinion as the finding on 
separation that the veteran had normal hearing.  This is a 
readily ascertainable fact.  Second, the VA examiner had the 
benefit of a complete review of the veteran's medical and 
service history.  Although it is clear from her report that 
Dr. P.L.S. discussed his history with the veteran, there is 
no indication that she reviewed his service medical records 
or had knowledge of the findings of the separation 
examination.  Therefore, it appears that the findings of Dr. 
P.L.S. are based at least partially on a recitation of the 
veteran's statements, and to that extent, the Board accords 
them little weight of probative value.  See Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).  The Board finds that the 
January 2002 VA examiner's conclusions are well supported by 
the evidence of record and are consistent therewith.  The 
veteran's hearing, in fact, tested normal at separation.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's bilateral 
hearing loss resulted directly from a disease or injury 
incurred in active service or within a year of separation 
from active service.  Two of the elements necessary for 
establishment of service connection not having been shown, 
the veteran's claim of entitlement to service connection for 
hearing loss is accordingly denied.

2.  Entitlement to service connection for a bilateral eye 
disorder.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a bilateral eye disorder was not incurred in 
active military service.

With respect to Hickson element (1), it is now well settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  See Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists]. It does not 
appear that the veteran has a current eye disability, as that 
term is applied in VA regulations.  

In the January 2002 VA examination, the examiner diagnosed 
presbyopia and mildly dry eyes with low-grade inflammation.  
As noted above, congenital or developmental abnormalities may 
not be service connected.  See Winn, supra.  Specifically, in 
the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including presbyopia, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection. 38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part 
VI, Subchapter II, para. 11.07.  
The notation of mildly dry eyes with low-grade inflammation 
does not clearly indicate a diagnosed chronic disability, but 
rather describes the veteran's current symptoms.  Symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

The January 2002 VA examiner also diagnosed a pterygium of 
the left eye.   "Pterygium is a wing-like structure, applied 
especially to a triangular fold of membrane, extending from 
the conjunctiva to the cornea. [Dorland's Illustrated Medical 
Dictionary (28th ed. 1994)] at 1384."  Norris v. West, 11 
Vet. App. 219, 
220 (1998).  There is no evidence that this skin growth is an 
eye disability.

The Board therefore believes that in the absence of a clearly 
identified current disability of the eyes, Hickson element 
(1) has not been met and service connection may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

However, because there is arguably some doubt concerning the 
presence of a current eye disability, the Board will also 
discuss the remaining two Hickson elements.  The Board has 
the fundamental authority to decide a claim in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995). 

Even assuming that an eye disorder currently exists, there is 
nothing in the evidentiary record to support or suggest that 
such eye disorder was incurred in service.  The March 1962 
report of Dr. K. showed inflammation of the eyes and an 
infection due to sleeping outdoors in a snowstorm.  The 
service medical records show an intermittent infection and 
burning of both eyes and diagnosis of mild blepharitis and 
mild conjunctivitis in March 1962 and again in January 1963.  
At separation, the veteran's eyes were noted to be normal, 
with 20/20 vision bilaterally.  The Board finds that the 
evidence does not show that an eye disorder was diagnosed as 
a chronic disability during service.  Several acute 
conditions were noted in service, but from review of the 
separation examination, it appears that any symptoms had 
resolved before the veteran left service.  Hickson element 
(2) has therefore not been met.

With respect to Hickson element (3), the Board has reviewed 
the record in order to determine when there is a continuity 
of symptomatology since service.  See 38 C.F.R. § 3.303(b).  
However, following service, there is no record of eye 
complaints until an October 2000 outpatient treatment report, 
which shows complaints of sensitive eyes and redness.  Thus, 
there is a lapse of 37 years following service.  The Board 
notes that absence of evidence of treatment after service 
does not appear to be due to missing records.  There are 
numerous reports of treatment for other complaints during the 
intervening period; however, these reports are silent for 
complaints as to the eyes.

In short, no clinical data has been received showing 
treatment during the interim between the veteran leaving 
service in 1963 and the initial post-service complaint of eye 
problems in 2000.  Such supporting medical evidence is 
required in the circumstances presented in this case.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. The veteran as a lay person is not 
competent to attribute his current symptomatology to service. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [a 
layperson without medical training the veteran is not 
competent to relate  symptoms to a particular diagnosis or 
specific etiology]; see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].  For these 
reasons, continuity of symptomatology is not demonstrated.

The lack of in-service evidence of incurrence of a chronic 
disorder, or the lack of continuity of symptomatology after 
service, is necessarily not fatal to the claim if all the 
evidence, including that pertinent to service, can be said to 
show in-service incurrence.  In essence, this requires a 
medical nexus opinion.  The veteran himself has supplied no 
such opinion.  However, the January 2002 VA examiner was 
asked to provide a medical opinion on just this issue; he 
stated that the veteran's current symptoms are less than as 
likely as not related to the in-service episodes of 
conjunctivitis and blepharitis.  Thus, with the medical 
evidence before the Board showing no relationship to service, 
Hickson element (3) is not satisfied.

The Board therefore finds that a preponderance of the 
evidence is against a showing that any current eye disorder 
resulted from a disease or injury incurred in active service.  
The veteran's claim of entitlement to service connection for 
an eye disorder is accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral eye disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

